DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claims 17-20 and 29, 31, 47-48 and 58-60, 64, 65 and 6  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawing:
The remarks take the position that patent law and rules do not require the claimed features to be shown in one drawing.  While separate drawings are acceptable to show the claimed invention, the instant specification does not teach that figure 1 is generic to the embodiments of figures 3-7 as alleged by the remarks.  Instead figures 3-7 are directed towards other embodiments as suggested throughout the specification without any correlation to the embodiment of figure 1.  Specifically, Figure 4, supports “supplying a Cl containing gas into the chamber from a gas inlet located between vanes and a collector mirror”.
Figure 1 and paragraph [0031] describe “a buffer gas is supplied from a first buffer gas supply 130 through the aperture in collector mirror 110 by which the pulse laser is delivered to the tin droplets. In some embodiments, the buffer gas is H.sub.2, He, Ar, N or another inert gas. In certain embodiments, H.sub.2 is used as H radicals generated by ionization of the buffer gas can be used for cleaning purposes. The buffer gas can also be provided through one or more second buffer gas supplies 135 toward the collector mirror 110 and/or around the edges of the collector mirror 110. “
Figure 1 supports “a buffer gas inlet for supplying…the buffer gas inlet passing through the chamber between the vanes and the collector mirror”.
However, there is no embodiment that supports two gas inlets between the vanes and the collector mirror, one for introduction of the Cl containing gas and a second one for introduction of a buffer gas.  Figure 1 does not show an inlet for the Cl containing gas between the vanes and the collector mirror and figure 4 does not show an inlet for the buffer gas between the vanes and the collector mirror.  Moreover, the text associated with figure 4 makes clear that it is directed towards “another embodiment”, thus it is clear that figure 4 is not the same embodiment as figure 1.
Lastly, figure 1 does not show introduction of a carrier gas and a Cl containing gas from a first gas inlet.  Specifically, [0038]-[0039] only describe carrier gases supplied, there is no showing in the drawings that the carrier gas is supplied by the same gas inlet as the Cl containing gas, nor the supply of the carrier gas is between the collector mirror and the vanes as claimed.

Rejections under 35 USC § 112(a):
The remarks do not specifically address this grounds of rejection.  The claim limitations at issue have been cancelled from claim 17.  Claim 29 has been amended to include the same limitations that fail to meet the written description requirement.  Claim 29 is rejected as discussed herein below.
Claims 58 and 65 still fail to meet the written description requirement as discussed below.  Further by amendment, claims 58 and 65 have additional issues with respect to written description discussed herein below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a gas inlet supplying a CL containing gas and a gas inlet supplying a buffer gas both between vanes and a collector mirror (claim 29) and the gas inlet supplying a Cl containing gas and carrier gas between vanes and a collector mirror (claims 58 and 65) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 58-60, 62, 64, 65 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29, lacks written description for requiring “supplying a Cl containing gas into the chamber from a gas inlet located between vanes and a collector mirror” (claim 17 which claim 29 depends)…and …a buffer gas inlet for supplying…the buffer gas inlet passing through the chamber between the vanes and the collector mirror”.
Specifically, figure 4 is described in paragraph [0042] as “a schematic view of a chamber of an EUV radiation source according to another embodiment of the present disclosure. As shown in FIG. 4, one or more inductively coupled plasma circuits are provided on or around the vessel boundary at the vane 150 to create plasma PL. In this configuration, since the plasma PL is generated at a location far from the collector mirror 110, it is possible to prevent damage to the collector mirror by the plasma PL. In some embodiments, a Cl containing gas is introduced from a gas inlet 21. The source gas is introduced from a location between the vane 150 and the collector mirror 110 and exhausted from a location (gas outlet 22) between the vane 150 and the lower cone 155 and/or a location near the EUV outlet port 160. ” ([0042] of the published application)
Figure 4, supports “supplying a Cl containing gas into the chamber from a gas inlet located between vanes and a collector mirror”.
Figure 1 and paragraph [0031] describe “a buffer gas is supplied from a first buffer gas supply 130 through the aperture in collector mirror 110 by which the pulse laser is delivered to the tin droplets. In some embodiments, the buffer gas is H.sub.2, He, Ar, N or another inert gas. In certain embodiments, H.sub.2 is used as H radicals generated by ionization of the buffer gas can be used for cleaning purposes. The buffer gas can also be provided through one or more second buffer gas supplies 135 toward the collector mirror 110 and/or around the edges of the collector mirror 110. “
Figure 1 supports “a buffer gas inlet for supplying…the buffer gas inlet passing through the chamber between the vanes and the collector mirror”.
However, there is no embodiment that supports two gas inlets between the vanes and the collector mirror, one for introduction of the Cl containing gas and a second one for introduction of a buffer gas.  Figure 1 does not show an inlet for the Cl containing gas between the vanes and the collector mirror and figure 4 does not show an inlet for the buffer gas between the vanes and the collector mirror.  Moreover, the text associated with figure 4 makes clear that it is directed towards “another embodiment”, thus it is clear that figure 4 is not the same embodiment as figure 1.
Claims 58 and 65 lack written description for reciting “supplying a Cl containing gas and a carrier gas into the chamber from a first gas inlet located between vanes and a collector mirror”.  The gas inlet for supplying Cl containing gas is described in paragraph [0042].  While paragraph [0038] suggests one or more carrier gases may also be supplied.  There is no embodiment where a carrier gas and a Cl containing gas are taught to be supplied by “a gas inlet” as required by claims 58 and 65.
Claims 58 and 65 lack written description for “the Cl containing gas is at least one selected from the group”.  Specifically, the instant specification does not teach that the Cl containing gas may be any more than one gas.  Paragraph [0038] only recites “The Cl containing gas can be Cl.sub.2, CH.sub.xCl.sub.y (x+y=4, y is not zero), SiCl.sub.4 or SiH.sub.2Cl.sub.2”.  There is no disclosure of the Cl containing gas being any more than one of the selected group.
All dependent claims lack written description by virtue of their dependencies on the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 18, 29, 31, 47, 48, 58, 59 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Damen (WO2014/121873) (copy of publication submitted herewith) in view of Derra et al. (US pgPub 2010/0051827) as evidenced by Zink et al. (WO 2004/104707) (copy of publication submitted with the Non-Final Rejection of 30 July 2020) (national stage application US pgPub 2011/0048452 is used as the equivalent translation) and further in view of Zhao et al. (US pgPub 2016/0209753) and further in view of Mohn et al. (KR20170066218) (copy of publication and machine translation submitted with the office action of 27 January 2022) or Chen (KR20170003345)(copy of publication and machine translation submitted with the office action of 27 January 2022).
Claims 58, 62 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Damen  in view of Derra et al. as evidenced by Zink et al. and further in view of Zhao et al. (US pgPub 2016/0209753) and further in view of Bykanov et al. (US pgPub 2012/0223256)
Claims 65 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Damen  in view of Derra et al. as evidenced by Zink et al. and further in view of Zhao et al. (US pgPub 2016/0209753) and further in view of Wedowski et al. (USPN 7,060,993).
Regarding claim 17, Damen et al. teach a method of cleaning parts in a chamber of an extreme ultraviolet (EUV) radiation source (abstract), the method comprising: 
generating heat by providing AC power to first and second inductively coupled coils ([0045]) by one or more circuits (figures 6 or 7, 526 lead AC current from source 528 see paragraph [0045]) provided around a chamber boundary (coils and conductors are behind the walls 520 and 522 of vanes 504 (seen in figure 3 as 304)) where the vanes are disposed (504), wherein the heat is generated in a first region in the chamber at opposite sides of an optical axis (heat inductively generated at vanes 504, since vanes are distributed around the optical axis as seen in figure 3, the heat is generated at opposite sides of an optical axis), wherein the optical axis extends between a zone of excitation and an output port of the EUV radiation source (figure 3, optical axis extends from collector 50 to intermediate focus (i.e. output)), and wherein the first region extends along a portion of a length of the chamber next to the vanes (figures 6-7 region extending area of coils) and away from the collector mirror of the EUV radiation source (vanes and coils are away from mirror 50) and away from a lower cone (vanes and coils are away from lower cone formed by chamber 47, see figure 3).
Damen teaches inductive heating to remove tin deposits from vanes, thus fails to disclose generating plasma, while supplying a Cl containing gas into the chamber from a gas inlet, the plasma being generated by providing power to first and second inductively coupled plasma (ICP) coils by one or more ICP circuits to generate ICP in a first region in the chamber; and performing a removal of tin debris by the generated ICP by the first and second ICP coils and the Cl containing gas.
However, Derra teaches generating plasma ([0021]), while supplying a Cl containing gas into the chamber from a gas inlet ([0013] teaches cleaning gases disclosed by Zink WIPO publication.  Zink teaches Chlorine ([0144]).  Further figure 10 shows gas inlet passage 10.  [0060] teaches the flow may be in the opposite flow direction (i.e. inlet and outlets flipped in figure 10).  Lastly, gases are passed over hot surfaces [0018], thus since gas inlets are shown in figure 10 and heatable elements may be replaced with ICP, Cl gas is supplied while plasma is generated), the plasma being generated by providing power to first and second inductively coupled plasma (ICP) coils ([0021] teaches ICP having coils arranged at the same positions as the heatable elements (i.e. hot filaments 21))) by one or more ICP circuits ([0021]) to generate ICP in a first region in the chamber ([0021] ); and 
performing a removal of tin debris by the plasma generated by the first and second ICP coils and the Cl containing gas (Derra, paragraph [0017] teaches generating radicals from delivered gases by hot surfaces, and paragraph [0021] teaches alternatively to the heated surfaces using inductive discharge to generate radicals.  Zink et al. is evidence that use of Chlorine results in tin chloride see Zink paragraphs [0144] and [0135]), thus tin debris is removed  by conversion to tin chloride ([0013] teaches tin contaminant (i.e. debris) and [0015] teaches conversion of a portion of contamination, see also abstract for remove contaminations)).
Derra modifies Damen by suggesting ICP as an alternative to heat to remove tin deposits.
Since both inventions are directed towards heating elements of an EUV source to remove contamination, it would have been obvious to one of ordinary skill in the art to substitute the heatable elements of Demon for the ICP coils of Derra because it would lead to the predictable results of generating radical such that a higher lifetime of the optical components can be achieved ([0015], 0017 and [0021]).
While the combined device suggests substitution of ICP for heatable elements with a Cl containing gas supplied into the chamber, the combined device fails to disclose where the cleaning gas of Derra would be supplied and exhausted when substituting the heatable elements of Damen for ICP of Derra.  Thus, the combined device fails to disclose the gas inlet located between the vanes and the collector mirror, wherein a gas outlet is provided between the vanes and the lower cone.
However, Zhoa teaches the gas inlet located between the vanes and the collector mirror (fig. 4, 51, note paragraph [0070] teaches the inlet may be around the edges of the collector thus between the vanes of fan 6 and the collector CO of figure 41), wherein a gas outlet is provided between the vanes and the lower cone (figure 19, shows fan 6 and cone 96 with an outlet 112 disclosed to be in exit cone 95 ([0108]), thus since 95 is between fan 6 and cone 96, the outlet is between the cone and vanes of fan 6.  Alternatively, fig. 18, shows a plurality of rows of fan units.  Thus, the second row can be interpreted as a gas outlet.  When figure 18 is applied to figure 19, the second row of fan would be between the vanes of the first row and the lower cone 95).
Zhoa modifies the combined device by disclosing how a cleaning gas may be supplied and exhausted to the LPP-EUV system of Damen.
Since both the combined device and Zhoa are directed towards supplying a cleaning gas to an EUV light source, it would have been obvious to one of ordinary skill in the art to modify the combined device to supply and exhaust the cleaning gas as suggested in Zhoa because the gas outlets generate a gas flow in the opposite direction to the propagation of the projection beam therefore preventing debris from exit through the aperture ([0108]).  Also, the inlet provides entrance of the cleaning gas ([0070]), thus solving the problem of how to integrate the introduction of the cleaning gas of Derra into the system of Damen.  Moreover, the fan in conjunction with inlet and either interpretation of the outlet generates “ a gas flow away from the optical axis of the source module, pump gas, guide or collect particles, reduce or prevent contamination from spitting particles, and reduce or prevent gas flow towards the collector” ([0071]) therefore reduces contamination by the debris to the system by ensuring that a recirculating or back flow does not arise and gas flow from the vicinity of the collector is directed away ([0071]).
The combined device fails to specifically suggest the Cl containing gas is SiH2Cl2.
However, Mohn teaches SiH2Cl2 (page 8, lines 17-18 teach dichlorosilane).  Alternatively, Chen teaches “the reactive gas may be a chlorine-containing gas such as dichlorosilane (DCS, SiH.sub.2Cl .sub.2 ). When the DCS gas is introduced into the recesses 114, the chloride of the DCS gas reacts with the metal impurities located in the inner surfaces 114i to form a metal-chloride gas, which is subsequently evaporated” (page 5, lines 35-39).
Mohn or Chen modify the combined device by suggesting a halogen reactive gas being SiH2Cl2.
Since both devices are directed towards reactive halogen gases and Zink teaches that suitable reaction partners are compounds comprising halogens that lead to the formation of volatile metal halides via reacting and evaporating material ([0144]-[0145]), it would have been obvious to select SiH2Cl2 as suggested by Mohn or Chen because SiH2Cl2 is a known suitable reaction gas for reacting and evaporating impurities. That is, SiH2Cl2 is a known reactive gas suitable for the intended purpose of Zink and would lead to the predictable results of reacting and evaporation of metal impurities.
Claims 18 and 59, Damen in view of Derra teaches wherein the ICP is generated during a period of time when the EUV light is not generated by the EUV radiation source (Derra, cleaning occurs during a pause see paragraph [0012] and [0017]).
Regarding claim 29, the Damen in view of Derra in view of Zhoa teach the EUV radiation source further includes a buffer gas inlet for supplying H2, He, Ar, N, the buffer gas inlet passing through the chamber between the vanes and the collector mirror (Zhoa, [0070] teaches a buffer gas of the claimed element alternatives, wherein the buffer gas can be provided around the edges of the collector, thus between vanes and collector mirror.  Note: H radicals for cleaning purposes are also provided)
Regarding claims 31 and 64, Damen in view of Derra as evidenced by Zink teaches wherein the Cl containing gas is supplied with one or more carrier gases selected from the group consisting of Ar, He, Xe and H2 gases (Zink, paragraph [0087] note hydrogen).
Regarding claim 47, Damen in view of Derra teaches wherein the plasma in the first region is essentially symmetrical with respect to the optical axis (Damen teaches heat is symmetric due to the layout of the coils, therefore substituting the ICP of Derra for the heatable elements of Damen would result in symmetrical plasma in the first region), and wherein the plasma in the first region is in contact with the vanes of the EUV radiation source (Derra, heat is in contact with vanes, substitution of the ICP of Derra would result in plasma instead of heat in contact with vanes) and is not in contact with the collector mirror (since the foils of Deman are rotatable [036], the plasma in the substitution of ICP of Derra for the heating coils of Deman would inherently result in plasma in contact with the vanes not with the collector due to rotation), and the method further comprises: performing the removal of the tin debris attached to the vanes of the EUV radiation source (inherent in replacing the coils of Deman for the ICP of Derra see discussion above in claim 17).
Regarding claim 48, Damen teaches wherein the vanes are rotating vanes ([0040] teaches structure to entrap fuel material comprise vanes and paragraph [036] teaches the trap may be a rotating foil trap), and wherein the first and second inductively coupled plasma (ICP) coils are disposed around the chamber boundary where the rotating vanes are disposed (fig. 7 shows coils 524 disposed behind vane 504, wherein figure 3 shows vanes 304 around the optical axis, thus coils are disposed around the chamber behind each vane) and the first and second ICP coils are separated along the optical axis (figure 7 shows coils 524 separated along the optical axis.  See discussion above for substitution of inductive heating coils for ICP coils of Derra.).
	Claim 58 are commensurate in scope with claim 17 and thus obvious as discussed above. Further, Damen in view of Derra as evidenced by Zink teaches wherein the Cl containing gas is supplied with one or more carrier gases selected from the group consisting of Ar, He, Xe and H2 gases (Zink, paragraph [0087] note hydrogen.  Alternatively, Zhoa teaches supplying a buffer hydrogen or helium with cleaning gas in paragraph [0070], thus the buffer is considered to be a carrier gas since it fits within the elements of the claimed carrier gas).
Claims 58, 62 and 65 are taught as above.  However, the combined device fails to disclose the Cl containing gas is at least one selected from the group consisting of CCL4, CHCl3, Ch2Cl2.
However, Bykanov et al. teaches the Cl containing gas is at least one selected from the group consisting of CCL4 ([0068] teaches carbon tetrachloride, [0059] teaches ICP secondary light radiators, [0058] teaches gases interact with radiation to produce cleaning species).
Bykanov modifies the combined device by suggesting CCL4 as the cleaning gas in an ICP system for cleaning a EUV light source.
Since both inventions are directed towards cleaning gases in a EUV light system using ICP, it would have been obvious to use the CCL4 material because a material containing carbon is that it may be readily formed into relatively small droplets which may be advantageous because smaller droplets generate lower quantities of plasma produced by-products than larger droplets ([0068]).
Claims 65 and 68 are taught as above, however the combined device fails to disclose the Cl containing gas is CH2Cl2.
However, Wedowski et al. teaches dichloromethane (col. 6, lines 4-7).
Wedowski et al. modifies the combined device by suggesting dichloromethane as the chloride compound which as taught by Zink may be compounds comprising Cl2.
Since both inventions are directed towards solving the problem of deposits on the optical components caused by carbon compounds ([0007] of Zink and Wedowski et al., col. 6, lines 4-7), it would have been obvious to one of ordinary skill in the art to use the dichloromethane or Carbon tetrachloride of Wedowski because it was known to reduce a strong carbon coating aggressively, therefore suitable for the intended purpose of the reaction partner gas of Zink. 


Claim 17 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US pgPub 2017/0215265) in view of Rakhimov et al. (US pgPub 2007/0062557) in view of Zhoa in view of Chen. 
Regarding claim 17, Baek et al. teach a method of cleaning parts in a chamber of an extreme ultraviolet (EUV) radiation source (title), the method comprising: 
generating plasma, while supplying a gas into the chamber from a gas inlet ([0086]) the plasma being generated by providing power by one or more circuits (fig. 13 and paragraph [0085] providing signal power to electrode 1304 via 1312, thus requiring a circuit) provided around a chamber boundary where vanes are disposed (1304 is around baffles 150 and electrode 1302, baffles 150 comprise vanes as discussed in paragraph [0059] and located in mid vessel region 155’ see paragraph [0058].  Thus 1304/1312 are located around a chamber boundary where vanes 150 are located) wherein the plasma is generated in a first region in the chamber at opposite sides of an optical axis (fig. 13, shows hydrogen radicals generated within vessel 26, wherein the hydrogen radicals source includes a hydrogen plasma chamber ([0009])), wherein the optical axis extends between a zone of excitation and an output port of the EUV radiation source ([0059] extending from irradiation region 28 and the EUV collector 30 to the intermediate focus 40 as seen in figure 1b), and wherein the first region extends along a portion of a length of the chamber next to the vanes (first region where hydrogen radicals are generated extends along a portion of the length of the chamber next to baffles/vanes 150 as seen in figure 13) and away from the collector mirror of the EUV radiation source (fig. 13, shows region forming hydrogen radicals is away from collector 30) and away from a lower cone ([0059] teaches cone shaped transmissive region 152 (i.e. claimed lower cone), wherein 150 surrounds  152, but does not protrude ([0060]), therefore the region away (i.e. separated) from the cone region 152 as seen in figure 13 and 1b).
Baek et al. teaches capacitive or inductive hydrogen radical generator coupled to the EUV source, however fails to disclose generating plasma while supplying a Cl containing gas into the chamber the plasma being generated by providing AC power to first and second inductively coupled plasma (ICP) coils by one or more ICP circuits provided around a chamber boundary wherein the plasma is generated in a first region in the chamber at opposite sides of an optical axis supplying a Cl containing gas into the chamber.
However, Rakhimov et al. teach generating plasma while supplying a Cl containing gas into the chamber ([0038], [0070], [0078] teaches gas enters and paragraph [0083] teaches discharge occurs while gases present thus generating plasma while supply gas that may be Cl); the plasma being generated by providing AC power to first and second inductively coupled plasma (ICP) coils ([0078], note: one or more conducting coils 210 used to generate inductively generated RF discharge (i.e. inductively coupled plasma)) by one or more ICP circuits provided around a chamber boundary (coils 210 and discharge generator 200 around chamber seen in figure 5a) wherein the plasma is generated in a first region in the chamber at opposite sides of an optical axis (as seen in figure 5a, 230 formed at opposite sides of an optical axis) and performing a removal of tin debris by the generated ICP by the first and second ICP coils ([0077]-[0078]) and the Cl containing gas (0070)).
Rakhimov et al. modifies Baek et al. by suggesting the substitution of inductive coupled plasma generator for the capacitive coupled discharge of Baek.
Since both devices are directed towards generating inductive discharge, it would have been obvious to one of ordinary skill in the art at effective filing date of the claimed invention to substitute the capacitive coupled discharge of Baek et al. for the inductively coupled discharge disclosed in Rakhimov because it would lead to the predictable result of generating a discharge ([0076]) to clean the element ([0077]).  Note while figure 5a is disclosed to be a collector, Rakhimov teaches that the disclosed invention is also suitable for filters ([0063]).  Thus, suitable for implementation in the baffle of Baek et al. which is disclosed to capture microparticles created from target material ([0059]), thus a filter.
While the combined device suggests substitution of capacitive discharge for ICP with a Cl containing gas supplied into the chamber, the combined device fails to disclose where the cleaning gas of Rakimov would be supplied and exhausted when substituting the capacitive discharge of Baek for ICP of Rakimov.  Thus, the combined device fails to disclose the gas inlet located between the vanes and the collector mirror, wherein a gas outlet is provided between the vanes and the lower cone.
However, Zhoa teaches the gas inlet located between the vanes and the collector mirror (fig. 4, 51, note paragraph [0070] teaches the inlet may be around the edges of the collector thus between the vanes of fan 6 and the collector CO of figure 42), wherein a gas outlet is provided between the vanes and the lower cone (figure 19, shows fan 6 and cone 96 with an outlet 112 disclosed to be in exit cone 95 ([0108]), thus since 95 is between fan 6 and cone 96, the outlet is between the cone and vanes of fan 6.  Alternatively, fig. 18, shows a plurality of rows of fan units.  Thus, the second row can be interpreted as a gas outlet.  When figure 18 is applied to figure 19, the second row of fan would be between the vanes of the first row and the lower cone 95).
Zhoa modifies the combined device by disclosing how a cleaning gas may be supplied and exhausted to the LPP-EUV system of Damen.
Since both the combined device and Zhoa are directed towards supplying a cleaning gas to an EUV light source, it would have been obvious to one of ordinary skill in the art to modify the combined device to supply and exhaust the cleaning gas as suggested in Zhoa because the gas outlets generate a gas flow in the opposite direction to the propagation of the projection beam therefore preventing debris from exit through the aperture ([0108]).  Also, the inlet provides entrance of the cleaning gas ([0070]), thus solving the problem of how to integrate the introduction of the cleaning gas of Rakimova into the system of Baek.  Moreover, the fan in conjunction with inlet and either interpretation of the outlet generates “ a gas flow away from the optical axis of the source module, pump gas, guide or collect particles, reduce or prevent contamination from spitting particles, and reduce or prevent gas flow towards the collector” therefore reduces contamination by the debris to the system by ensuring that a recirculating or back flow does not arise and gas flow from the vicinity of the collector is directed away ([0071]).
The combined device fails to specifically suggest the Cl containing gas is SiH2Cl2.
Chen teaches “the reactive gas may be a chlorine-containing gas such as dichlorosilane (DCS, SiH.sub.2Cl .sub.2 ). When the DCS gas is introduced into the recesses 114, the chloride of the DCS gas reacts with the metal impurities located in the inner surfaces 114i to form a metal-chloride gas, which is subsequently evaporated” (page 5, lines 35-39).
Chen modifies the combined device by suggesting a halogen reactive gas being SiH2Cl2.
Since both devices are directed towards reactive gases and), it would have been obvious to select SiH2Cl2 as suggested by Chen because SiH2Cl2 is a known suitable reaction gas for reacting and evaporating impurities. That is, SiH2Cl2 is a known reactive gas suitable for the intended purpose Rakhimov et al. and would lead to the predictable results of reacting and evaporation of metal impurities.
Regarding claim 47, Baek in view of Rakhimov teach wherein the ICP in the first region is essentially symmetrical with respect to the optical axis (Baek, figure 13 shows plasma symmetrically disposed with respect to the optical axis, see Rakhimov discussion above for substituting capacitive plasma for inductively coupled plasma), and wherein the ICP in the first region is in contact with the vanes of the EUV radiation source (Baek, paragraph [0086], wherein baffles include vanes, see Rakimov discussion above for ICP) and is not in contact with the collector mirror (plasma is only disclosed to contact baffle, thus interested to not contact collector 30), and the method further comprises: performing the removal of the tin debris attached to the vanes of the EUV radiation source ([0086]). 

Claims 19, 20 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Damen in view of Derra et al. as evidenced by Zink et al. and (herein combined device) and Zhoa and further in view of Banna (US pgPub 2013/0106286).
Regarding claims 19, 20 and 60, the combined device differs from the claimed invention by not disclosing wherein current for each of the coils is independently controlled and wherein a phase of the current flowing in one of the coils is different by 180 degrees from a phase of the current flowing in another one of the coils.
However, Banna teaches wherein current for each of the coils is independently controlled ([0038]) and wherein a phase of the current flowing in one of the coils is different by 180 degrees from a phase of the current flowing in another one of the coils ([0032]).
Banna modifies the combined device by providing each of the coils with independent control and opposite phases.
Since both inventions are directed towards coils for generating ICP, it would have been obvious to one of ordinary skill in the art to provide the phase difference and independently controllable coils of Banna in the combined device because the independent control allows control of plasma characteristics in zones corresponding to each coil ([0038]) thus allowing control of non-uniformities ([0004]), whereas the 180 degree phase difference improves plasma uniformity ([0034]).  That is, the arrangement of the power supplies of Banna would facilitate more uniform exposure thus providing for more thorough and even cleaning in the combined device.





Additional relevant art of interest to the applicant:
US 10,295916—figures 3-4 relevant to claim 17
US pgPub 2009/0001288 paragraph [0053] and figure 6 (relevant to claims 58 and 65)
US pgPub 2007/0069162 paragraph [0056] (relevant to claims 62 and 68)
KR20170066218 teaches the halogen-containing compounds that may be used include dichlorosilane" KR20170003345-- "the reactive gas may be a chlorine-containing gas such as dichlorosilane (DCS, SiH.sub.2Cl .sub.2 ). When the DCS gas is introduced into the recesses 114, the chloride of the DCS gas reacts with the metal impurities located in the inner surfaces 114i to form a metal-chloride gas, which is subsequently evaporated" wherein Zink teaches the reactive gas should be reactive with tin, thus suitable for the intended use (relevant to claim 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “gas supply 51 (which functions as a buffer gas unit) through the aperture in collector CO by which the laser pulse is delivered to the fuel. In an embodiment, the buffer gas is H.sub.2, He, Ar, N or another inert gas. H radicals, e.g. for cleaning purposes, can also be provided or can be generated by ionization of the buffer gas. The buffer gas can also be provided through other apertures in the collector (not shown) and/or around the edges of the collector.”
        2 “gas supply 51 (which functions as a buffer gas unit) through the aperture in collector CO by which the laser pulse is delivered to the fuel. In an embodiment, the buffer gas is H.sub.2, He, Ar, N or another inert gas. H radicals, e.g. for cleaning purposes, can also be provided or can be generated by ionization of the buffer gas. The buffer gas can also be provided through other apertures in the collector (not shown) and/or around the edges of the collector.”